                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

DERRICK ROUNDTREE,                     :
                                       :      Civ. No. 20-20744(RMB-MJS)
                    Plaintiff          :
                                       :
       v.                              :             OPINION
                                       :
OFFICER D. SANTIAGO,                   :
et al.,                                :
                                       :
                    Defendants         :

BUMB, DISTRICT JUDGE

       Plaintiff Derrick Roundtree, a prisoner confined at Bayside

State Prison in Leesburg, New Jersey, brings this civil rights

complaint under 42 U.S.C. § 1983. (Compl., Dkt. No. 1.) Plaintiff

did not pay the filing fee and his application to proceed in forma

pauperis    under    28   U.S.C.   §       1915(a)    (“IFP    application”)   is

incomplete because he did not submit a certified copy of his inmate

trust account statement. Before this action may proceed, Plaintiff

must either pay the $350 filing fee and $50 administrative fee, or

file a properly completed IFP application. 1 Pursuant to Brown v.


1   28 U.S.C. § 1915(a)(2) provides:

            A prisoner seeking to bring a civil action or
            appeal a judgment in a civil action or
            proceeding without prepayment of fees or
            security therefor, in addition to filing the
            affidavit filed under paragraph (1), shall
            submit a certified copy of the trust fund
            account     statement    (or     institutional
            equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
Sage, courts have “the discretion to consider the merits of a case

and   evaluate   an   IFP   application   in   either   order   or   even

simultaneously.” 941 F.3d 655, 660 (3d Cir. 2019), cert. denied,

140 S. Ct. 1303 (2020). The Court will exercise its discretion to

consider the merits of the complaint.

      When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B);

1915A(b) and 42 U.S.C. § 1997e(c)(1) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. For the reasons discussed below, the Court

will dismiss permit certain claims to proceed upon Plaintiff’s

payment of the filing fee or grant of permission to proceed in

forma pauperis and dismiss the remainder of the claims without

prejudice.




           complaint or notice of appeal, obtained from
           the appropriate official of each prison at
           which the prisoner is or was confined.

                                   2
I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the
                                   3
misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 556.) Legal conclusions, together with threadbare recitals

of the elements of a cause of action, do not suffice to state a

claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. “While legal conclusions can provide the framework

of a complaint, they must be supported by factual allegations.”

Id. If a complaint can be remedied by an amendment, a district

court may not dismiss the complaint with prejudice but must permit

the amendment. Grayson v. Mayview State Hospital, 293 F.3d 103,

108 (3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      The named defendants in the complaint are employees of South

Woods State Prison, including Officer D. Santiago, Officer Stade,

Officer Murphy, Officer Echevaria, Officer Volov, Officer Craney,

John Does #1-3 and Jane Does #1-3. Plaintiff alleges the following

facts in his complaint, accepted as true for purposes of this

screening opinion. In 2016, Plaintiff was incarcerated at South

Woods State Prison. (Compl., ¶ 19, Dkt. No. 1.) Plaintiff filed a

grievance against Officer S. Waters for using threatening and
                                 4
abusive language against him. (Compl., ¶ 20, Dkt. No. 1.) He spoke

to Sergeant Saul about the incident, but Saul did nothing. (Id.,

¶ 21.) Several days later, Plaintiff had words with Officer Waters,

who directed him to “lock in.” (Id., ¶ 22.) Several officers soon

arrived at Plaintiff’s cell and told him to put his hands in the

port to be handcuffed. (Id., ¶ 23.) Believing this was how officers

typically assaulted inmates, Plaintiff refused to put his hands in

the port until Lieutenant Taylor was called. (Id.) Lieutenant

Taylor arrived and told Plaintiff nobody would hurt him, and

Plaintiff put his hands in the port. (Id., ¶ 24.) An officer,

identified in the complaint as Jane Doe No. 1, began spraying mace

through the port. (Id.) Plaintiff was taken to the medical unit,

where he indicated that he was okay. (Id.) A call came over the

radio directing that Plaintiff be taken to E.C.U. for observation.

(Id., ¶ 25.) In the E.C.U., Plaintiff was served with a misconduct,

which he alleges contained false charges. (Id., ¶ 26.) After a

disciplinary hearing, Plaintiff was found guilty and sanctioned.

(Id., ¶ 27.) He was transferred to New Jersey State Prison to serve

his sanction in the administrative segregation unit, and was

transferred back to South Woods State Prison on November 27, 2018.

(Id., ¶¶ 28, 29.)

     On December 29, 2018, Defendant Santiago approached Plaintiff

and said Officer Murphy told him that Plaintiff was a tough guy
                                 5
who liked to put his hands on women. (Compl., ¶ 30, Dkt. No. 1.)

Plaintiff responded loudly because he wanted to attract attention,

fearing that Santiago was going to assault him. (Id., ¶ 31.)

Sergeant Session responded to the area and told Plaintiff to return

to his unit and let him know if he had any more trouble with

Santiago. (Id., ¶ 32.)

     On January 1, 2019, Santiago approached Plaintiff in the

medication line and tried to initiate an argument, but Officer

Slusarczyk told Plaintiff to ignore it, and Plaintiff complied.

(Id., ¶ 33.) As Plaintiff was leaving, Officers Santiago and Murphy

punched him and Officers Volov, Echevarria, Stade and Craney joined

in the assault. (Id.,      ¶¶ 35-38.) The officers punched, kicked,

sprayed mace, hit Plaintiff with a metal baton, spat on him and

used racial slurs. (Id.)

     Plaintiff was sent to the medical unit where x-rays were

ordered. (Id., ¶ 38.) He was subsequently hospitalized at Cooper

Medical Center, where he remained for five days. (Id.)    Plaintiff

suffered impairment of sight in his left eye and multiple abrasions

and contusions. (Id., ¶ 40.) Upon returning to South Woods State

Prison, Lieutenant John Doe took Plaintiff’s knee brace away from

him. (Id., ¶ 41.) According to Plaintiff, Defendants issued false

misconducts against him to cover up for their unprovoked assault.

(Id., ¶ 42.) After a disciplinary hearing held on January 14, 2019,
                                  6
Plaintiff was found guilty of the charges, and was transferred to

the administrative segregation unit. (Compl., ¶¶ 43, 44, Dkt. No.

1.)

      Plaintiff appealed the disciplinary sanction using the prison

grievance   procedure,   and   his   appeal   was   denied   (Id.,   ¶   45.)

Plaintiff then appealed the disciplinary decision to the New Jersey

Appellate Division, but his appeal remained pending when he filed

the instant complaint. (Id., ¶¶ 46-48.) On September 15, 2019,

Plaintiff was advised that no charges would be filed as a result

of the Department of Corrections Special Investigation Division’s

(“SID”) investigation of the matter. (Id., ¶ 49.) Plaintiff told

the SID investigators that something had been done to the cameras

to prevent review of the incident. (Id., ¶ 51.)

      Plaintiff raises claims of excessive force and retaliation

for exercise of his constitutional rights, as well as violation of

his rights under the Fourteenth Amendment. For relief, Plaintiff

seeks monetary damages, declaratory judgment, and any other relief

deemed just and proper. (Id., Dkt. No. 1 at 8-9.)

      B.    Claims Under 42 U.S.C. § 1983

      A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:



                                     7
           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

           1.    Statute of Limitations

     “A section 1983 claim is characterized as a personal-injury

claim and thus is governed by the applicable state's statute of

limitations for personal-injury claims.” Dique v. New Jersey State

Police,   603   F.3d   181,   185   (3d   Cir.   2010)   (citing   Cito   v.

Bridgewater Twp. Police Dep't, 892 F.2d 23, 25 (3d Cir. 1989)).

“[A] section 1983 claim arising in New Jersey has a two-year

statute of limitations.” Id. at 185 (3d Cir. 2010) (citing N.J.

Stat. Ann. § 2A:14–2 (West 2004)). Federal law governs when the

Section 1983 claim accrues; a claim accrues and the two-year

statute of limitations begins to run when a wrongful act causes
                                     8
damages. Dique, 603 F.3d at 185 (citing Wallace v. Kato, 549 U.S.

384, 388 (2007) (quotation omitted)).

     The two-year statute of limitations expired in 2018 on the

excessive    force,   First   Amendment   retaliation   and   Fourteenth

Amendment due process claims arising out of the incidents in 2016

that are alleged in the amended complaint. According to the prison

mailbox rule, 2 Plaintiff filed his original complaint on December

27, 2020, two years after the statute of limitations expired on

any claims arising in 2016. Plaintiff does not allege any basis

for equitable tolling of the limitations period. The Court will,

therefore, dismiss the claims without prejudice as barred by the

statute of limitations, subject to amendment if Plaintiff has a

basis for equitable tolling.

            2.   Eighth Amendment Claims

                 a.    Excessive Force Claims

     “[W]henever prison officials stand accused of using excessive

physical force in violation of the Cruel and Unusual Punishments

Clause, the core judicial inquiry is … whether force was applied

in a good-faith effort to maintain or restore discipline, or


2 Under the prison mailbox rule … a pleading is deemed filed at
the time a prisoner executes it and delivers it to prison
authorities for mailing. Moody v. Conroy, 680 F. App'x 140, 144
(3d Cir. 2017) (citing Houston v. Lack, 487 U.S. 266, 276 (1988);
Pabon v. Superintendent S.C.I. Mahanoy, 654 F.3d 385, 391 n.8 (3d
Cir. 2011)).
                                9
maliciously and sadistically to cause harm.” Hudson v. McMillian,

503 U.S. 1, 6–7 (1992). Accepting Plaintiff’s allegations as true,

that he suffered an unprovoked beating by the named defendants,

Plaintiff’s Eighth Amendment excessive force claims may proceed

against the following defendants, Officer D. Santiago, Officer

Stade, Officer Murphy, Officer Echevaria, Officer Volov, Officer

Craney. Plaintiff did not specify whether any of the John and Jane

Doe Defendants were involved in the alleged assault on him in 2019.

Therefore, the Eighth Amendment excessive force claims against the

Doe Defendants are dismissed without prejudice.

           b.     Inadequate Medical Care Claim

       Plaintiff alleges that after his hospitalization in January

2019, his knee brace was confiscated by Lieutenant John Doe upon

his return to South Woods State Prison. (Compl., ¶ 41, Dkt. No.

1.)    “Only    ‘unnecessary    and   wanton   infliction    of    pain’   or

‘deliberate     indifference    to    the   serious    medical    needs”   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F2d 103, 108-09 (3d

Cir.    1990)).    Deliberate    indifference    may    be   shown    “where

‘knowledge of the need for medical care [is accompanied by the]

... intentional refusal to provide that care,’” Spruill v. Gillis,

372 F.3d 218, 235 (3d Cir. 2004) (quoting Monmouth Cty. Corr. Inst.
                                      10
Inmates v. Lanzaro, (“MCCI”) 834 F.2d 326, 347 (3d Cir. 1987)

(quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th

Cir. 1985)) (alterations in original)).

     The Court infers that Plaintiff was prescribed a knee brace

when he was treated at Cooper Hospital. Therefore, Plaintiff has

adequately alleged a serious medical need. See MCCI, 834 F.2d at

347 (“a serious medical need is ‘one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a

lay person would easily recognize the necessity for a doctor's

attention.’”)    However,    Plaintiff   does    not   provide       enough

information for the Court to analyze this claim against Lieutenant

“John   Doe.”   For   instance,   Plaintiff   failed   to   allege     that

confiscation of his knee brace violated the doctor’s orders, failed

to allege why the knee brace was confiscated, and failed to allege

whether the brace was returned to Plaintiff or whether the prison

medical staff determined the knee brace was no longer necessary

because they provided alternative treatment for Plaintiff’s knee

injury. If Plaintiff can provide additional relevant facts, he may

reallege this claim in an amended complaint.

          3.    First Amendment Retaliation Claims

     To establish a First Amendment retaliation claim for engaging

in constitutionally protected conduct, a plaintiff must allege

that “(1) his conduct was constitutionally protected; (2) he
                                   11
suffered an adverse action at the hands of prison officials; and

(3) his constitutionally protected conduct was a substantial or

motivating factor in the decision to discipline him.” Watson v.

Rozum, 834 F.3d 417, 422 (3d Cir. 2016) (citing Rauser v. Horn,

241 F.3d 330 (3d Cir. 2001)).

        Plaintiff   alleges   he   suffered    severe   injury    because   he

“exercised his First Amendment right to free speech.” (Compl., ¶

53, Dkt. No. 1.) The Court construes the amended complaint as

alleging that the named defendants physically assaulted Plaintiff

in retaliation for the grievance he filed against Officer Waters

in 2016. Plaintiff, however, fails to allege facts suggesting that

his constitutionally protected conduct of filing a grievance was

a motivating factor in the physical assault on him. Plaintiff

alleged that he submitted a grievance against Officer Waters in

2016, but he alleges the named defendants physically assaulted him

in retaliation nearly three years later, in 2019. “[T]he timing of

the alleged retaliatory action must be ‘unusually suggestive’ of

retaliatory motive before a causal link will be inferred.” Watson,

834 F.3d at 424. “[W]here the temporal proximity is not so close

as to be ‘unduly suggestive,’ the appropriate test is ‘timing plus

other     evidence.’”   Id.   at   424     (quoting   Farrell    v.   Planters

Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000)). Plaintiff’s

allegation that Defendants Santiago and Murphy accused him of being
                                      12
a tough guy who liked putting his hands on women, just before they

assaulted him, does not create a reasonable inference that they

assaulted Plaintiff because he filed a grievance against Officer

Waters in 2016.

     Furthermore, Plaintiff alleges that the defendants’ “bogus

misconducts” against him were made in retaliation for his initial

grievance, and to “cover for their brutal assaults against the

Plaintiff.” (Compl., ¶¶ 42, Dkt. No. 1.) However, Plaintiff failed

to provide specific details describing the charges made against

him, including who made the charges and how they were false. The

Court will dismiss Plaintiff’s First Amendment retaliation claims

against   Officer   D.   Santiago,     Officer    Stade,     Officer    Murphy,

Officer   Echevaria,     Officer      Volov,    Officer      Craney,    without

prejudice because he failed to allege a connection between the

initial   grievance    against   S.    Waters    and   the   assault     against

Plaintiff in 2019. Furthermore, Plaintiff has not alleged how any

John or Jane Doe defendant was involved in the retaliation claims,

thus, the retaliation claims against the Doe Defendants will also

be dismissed without prejudice. Plaintiff is permitted to file an

amended complaint if he can allege additional facts in support of

a First Amendment retaliation claim.

           4.    Fourteenth Amendment Claim

     Plaintiff    raises   a   claim    under    the   Fourteenth      Amendment
                                       13
without providing any specific explanation of the claim. The Court

liberally construes the amended complaint as raising a Due Process

claim(s) in connection with Plaintiff’s 2019 disciplinary hearing,

which resulted in a finding of guilt and sanctions including

administrative segregation. “[A] plaintiff must plead that each

Government-official       defendant,          through      the     official's    own

individual actions, has violated the Constitution.” Iqbal, 556

U.S. at 676 (2009). Plaintiff did not specify what each defendant

did to deprive him of due process. (Compl., ¶¶ 42–45, Dkt. No. 1.)

Although Plaintiff alleges the disciplinary charges against him

were false, he also alleges that he was found guilty after a

disciplinary hearing, and his appeal remains pending before the

New Jersey Appellate Division. See Edwards v. Balisok, 520 U.S.

641, 645 (1997) (if the nature of a plaintiff’s challenge to the

procedures    employed     in    a     prison   disciplinary        hearing     would

necessarily invalidate the decision of the hearing officer, the

claim is not cognizable under Section 1983 until the hearing

officer’s    decision      is     vacated       or    otherwise      invalidated).

Therefore,    the     Court     will    dismiss      the   Fourteenth     Amendment

claim(s)    without    prejudice.       If    the    Court   has    not   construed

Plaintiff’s Fourteenth Amendment claim as Plaintiff intended it,

Plaintiff may file an amended complaint that alleges what each

defendant did to violate his rights protected by the Fourteenth
                                         14
Amendment.

III. CONCLUSION

     Plaintiff’s Eighth Amendment excessive force claims arising

from the alleged assault against Plaintiff in January 2019 by the

named defendants may proceed after he pays the filing fee or is

granted IFP status. The Court will dismiss the remainder of the

Section 1983 claims in the amended complaint without prejudice.



An appropriate order follows.



DATE:   June 3, 2021

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 15
